 Case 2:19-cv-06202-JAK-SK Document 1 Filed 07/18/19 Page 1 of 3 Page ID #:1




 1   Michael D. Harris, Cal. Bar No. 59,470
     mharris@socalip.com
 2
     Brian S. Tamsut, Cal Bar No. 322,780
 3   btamsut@socalip.com
     SOCAL IP LAW GROUP LLP
 4
     310 N. Westlake Blvd., Suite 120
 5   Westlake Village, CA 91362-3788
     Phone: (805) 230-1350 • Fax: (805) 230-1355
 6
     Attorneys for Defendants Stephan Joseph Sweet
 7
     and Stephan Sweet, M.D., Inc.
 8
                                UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     Ventura Orthopedics Medical Group, Inc., a
11        California Corporation,
12                 Plaintiff,                        No. 2:19-cv-06202
            v.                                       Notice of Removal of State Court Ac-
13
                                                     tion under 28 U.S.C. §§ 1338 (a) and
14
     Stephan Joseph Sweet, an individual;            (b) (Trademark Law Question Juris-
          Stephan Sweet, M.D., Inc., a               diction)
15        California corporation; and Does 1-10,
16                 Defendants.
17
           To the Clerk of this Court, plaintiff, and plaintiff’s attorneys of record:
18
           PLEASE TAKE NOTICE under 28 U.S.C. §§ 1441 and 1446, Defendants Stephan
19
     Joseph Sweet and Stephan Sweet, M.D., Inc., (collectively, “Defendants”) remove to
20
     this Court the state court action described below.
21
           1. On May 6, 2019, plaintiff Ventura Orthopedics Medical Group, Inc.
22
     (“Plaintiff”) sued Stephan Joseph Sweet, Stephan Sweet, M.D., Inc., and Does 1-10,
23
     in the Superior Court of the State of California, County of Ventura, Case No. 56-
24
     2019-00528121-CU-IP-VTA.
25
           2. A copy of all pleadings filed in the state court action are attached as Ex-
26
     hibit A. Exhibit A includes all process, pleadings, and orders served upon Defendants
27
     as required by 28 U.S.C. § 1446(a).
28
                                                             Ventura Orthopedics v. Sweet, et al.
     Notice of Removal                           1                     Case No.: 2:19-cv-06202
 Case 2:19-cv-06202-JAK-SK Document 1 Filed 07/18/19 Page 2 of 3 Page ID #:2




 1         3. Plaintiff, through its counsel, agreed to an effective service date on De-
 2   fendants of June 19, 2019, and both defendants returned “Notice and Acknowledg-
 3   ment of Receipt-Civil” to counsel for plaintiff on June 19, 2019, 2019. Defendants
 4   were effectively first served with a copy of the summons and complaint on that date.
 5         4. No other named defendants whose consent would be necessary affect this
 6   removal.
 7         5. This notice is being filed within thirty days of service on the first-served
 8   defendant and is timely under 28 U.S.C. § 1446(b).
 9         6. This is a civil action of which this Court has original jurisdiction under 28
10   U.S.C. § 1338(a) and (b), and which may be removed to this Court by Defendants un-
11   der 28 U.S.C. § 1441(a) and (c).
12         7. The state court complaint alleges claims for unfair competition, false desig-
13   nation of origin, and infringement of common law trademark under 15 U.S.C.
14   § 1125(a), for cybersquatting under 15 U.S.C. § 1125(d)(1), and for state law unfair
15   competition claims. Jurisdiction over the state law claims is proper under 28 U.S.C.
16   § 1338(b) because they are claims of unfair competition joined with a substantial and
17   related claim under the trademark laws.
18         8. A copy of this Notice of Removal is being served on all adverse parties and
19   filed with the clerk of the state court under 28 U.S.C. § 1446(d). A copy of the notice
20   to all adverse parties and the state court is attached (without exhibits) as Exhibit B.
21   July 18, 2019                         /s/ Michael D. Harris
22
                                           Michael D. Harris
                                           SoCal IP Law Group LLP
23
                                           Attorneys for Attorneys for Defendants Stephan
24                                         Joseph Sweet and Stephan Sweet, M.D., Inc.
25

26

27

28
                                                             Ventura Orthopedics v. Sweet, et al.
     Notice of Removal                           2                     Case No.: 2:19-cv-06202
 Case 2:19-cv-06202-JAK-SK Document 1 Filed 07/18/19 Page 3 of 3 Page ID #:3




 1                                     PROOF OF SERVICE
 2
            I declare under penalty of perjury of the laws of the United States that on July
     18, 2019, I served “Notice of Removal of State Court Action under 28 U.S.C.
 3   §§ 1338 (a) and (b) (Trademark Law Question Jurisdiction)” to attorneys for all par-
 4
     ties by email using their email address.

 5
     July 18, 2019                       /s/ Anneliese G. Lomonaco
 6
                                         Anneliese G. Lomonaco
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            Ventura Orthopedics v. Sweet, et al.
     Notice of Removal                           3                    Case No.: 2:19-cv-06202
